Exhibit 10.1

REAL ESTATE PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

THIS REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of the 29th day of April, 2011 (the “Effective Date”), by and
between Ineichen Pinehurst Square East, LLC, Smee Pinehurst Square East, LLC,
Lee - Pinehurst Square East, LLC, Bartells - Pinehurst Square East, LLC, Tuey -
Pinehurst Square East, LLC, W.Bensink Pinehurst Square East, LLC, Ashley -
Pinehurst Square East, LLC Stattner - Pinehurst Square East, LLC, MacPhee -
Pinehurst Square East, LLC, Hellings - Pinehurst Square East, LLC, Jacobson -
Pinehurst Square East, LLC, Franich Pinehurst Square East, LLC, Bushman
Pinehurst Square East, LLC, Shupack Pinehurst Square East, LLC, Bonino Pinehurst
Square East, LLC, Jacobson - Pinehurst Square East, LLC, Wilhelm - Pinehurst
Square East, LLC, Agrimont - Pinehurst Square East, LLC, T. Matthys Pinehurst
Square East, LLC, Figlewicz Pinehurst Square East, LLC, 5-19 Pinehurst Square
East, LLC, and Applewood - Pinehurst Square East, LLC (each a “Seller” and
collectively, the “Sellers”); TNP Strategic Retail Operating Partnership, LP, a
Delaware limited partnership (“Buyer”); and FIDELITY NATIONAL TITLE INSURANCE
COMPANY (“Escrow Holder”).

RECITALS

WHEREAS, Sellers own real property and improvements located at 901 West
Interstate Avenue, Bismarck, North Dakota 58503 and commonly known as “Pinehurst
Square East”, as tenants in common, in the percentages set forth on Exhibit A,
attached hereto (the percentage of ownership held by each Seller being referred
to hereafter as such Seller’s “Percentage Amount”); and

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as hereinafter defined), on the terms and conditions
contained in this Agreement; and

WHEREAS, TNP Strategic Retail Operating Partnership, LP, a Delaware limited
liability company (“SRT Partnership”) is the sole member of TNP SRT Secured
Holdings, LLC, a Delaware limited liability company, which is the sole member of
the Buyer; and

WHEREAS, in connection with the Buyer’s acquisition of the Property, SRT
Partnership intends to offer to certain persons that directly or indirectly
control certain Sellers (each such person, an “Offeree”, and collectively, the
“Offerees”) common limited partnership interests (each a “Unit”) in SRT
Partnership, valued at $9.00 per Unit in exchange for all or a portion of the
undivided tenancy in common interest in the Property (hereafter defined) owned
by such Offeree’s associated Seller (the “SRT Offering”); and

WHEREAS, in all respects, the SRT Offering is to be governed by that certain
Confidential Private Placement Memorandum of SRT Partnership dated as of
April 29, 2011 (the “Offering Memorandum”); and

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE 1

SALE OF PROPERTY

1.1 Property To Be Sold. Subject to the terms and provisions hereof, Sellers
agree to sell to Buyer, and Buyer agrees to purchase from Sellers, upon the
terms and conditions of this Agreement:

1.1.1 All of the land described and/or shown on Exhibit “B” attached hereto,
together with all privileges, rights, easements and appurtenances belonging to
such land, including without limitation, all right, title and interest (if any)
of Sellers in and to any streets, alleys, passages, and other rights-of-way or
appurtenances included in, adjacent to or used in connection with such land and
all right, title and interest (if any) of Sellers in all mineral and development
rights appurtenant to such land (collectively, the “Land”).

1.1.2 All buildings, structures and other improvements and all fixtures, systems
and facilities located on the Land (the “Improvements”).

1.1.3 All furniture, equipment, machinery, inventories, supplies, signs and
other tangible personal property of every kind and nature, if any, owned by
Sellers and installed, located or situated on or used in connection with the
operation of the Land or Improvements, (the “Personal Property”).

1.1.4 All of Sellers’ rights in the leases of the Property (as the same may be
amended, each, a “Lease,” and collectively, the “Leases”) with tenants (each a
“Tenant,” and collectively, the “Tenants,”), as reflected on the rent roll
attached hereto as Exhibit “C” (the “Rent Roll”), including Sellers’ rights to
any Tenant security deposits under any Lease (collectively, the “Tenant
Deposits”).

1.1.5 All of Sellers’ right, title and interest, if any, in all intangible
assets of any nature relating to the Land, the Improvements or the Personal
Property, including, without limitation, all of Sellers’ right, title, and
interest in all (i) warranties and guaranties relating to the Improvements or
Personal Property in the possession of Sellers, (ii) all use, occupancy,
building and operating licenses, permits, approvals, and development rights
(iii) all plans and specifications related to the Land and Improvements, in each
case to the extent that Sellers may legally transfer the same (the “Intangible
Property”).

1.1.6 An irrevocable license to use any trade names used or utilized in
connection with the property, including without limitation the name “Pinehurst
Square East”.

 

2



--------------------------------------------------------------------------------

1.1.7 All of Sellers’ rights, if any, in all service contracts (other than
management and leasing contracts) affecting the Land or Improvements (the
“Property Contracts”), to the extent Buyer assumes the same in accordance with
terms of this Agreement.

1.1.8 All rights, which the Sellers may have, if any, in and to any tenant data,
telephone numbers and listings, all master keys and keys to common areas, all
good will, if any, and any and all other rights, privileges and appurtenances
owned by Sellers and related to or used in connection with the existing business
operation of the Land and Improvements (the “Miscellaneous Property”).

1.1.9 The Land and Improvements are hereinafter sometimes referred to
collectively as the “Real Property” and the Real Property, Personal Property,
Lease, Tenant Deposits, Intangible Property, the Property Contracts and the
Miscellaneous Property, are hereinafter sometimes referred to collectively as
the “Property.”

1.2 Purchase and Sale. Buyer agrees to purchase from Sellers and Sellers agree
to sell to Buyer all of Sellers’ right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.

1.3 Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be Fifteen Million and 00/100 Dollars ($15,000,000.00). The Purchase Price
shall be paid to Sellers by Buyer on the Closing Date (as defined below), plus
or minus all adjustments or credits as set forth herein, by wire transfer of
immediately available federal funds.

1.4 Closing Date. The closing (“Closing”) shall take place through an escrow
opened with Escrow Holder located at 830 East Main Street, Suite 1600, Richmond,
Virginia 23219, Attn: Chris Newman on June 30, 2011; provided however, that
Buyer shall have the right, at Buyer’s election, to accelerate the Closing upon
satisfaction or waiver of all conditions to Closing set forth in this Agreement
by Buyer and Sellers (as applicable).

ARTICLE 2

TITLE AND SURVEY

Title to the Property shall be conveyed to Buyer subject only to the following
matters: (a) current, non-delinquent real estate taxes and assessments, (b) the
matters of record as of the Effective Date, except for all monetary
encumbrances, and Sellers shall cause all monetary encumbrances to be released
at the time of Closing including without limitation, all instruments referring
to that certain loan from U.S. Bank to the Sellers in the original principal
amount of $13,200,000 (“Existing Loan”); (c) the Leases, and (d) any other
matters approved in writing by Buyer.

ARTICLE 3

TERMINATION OF PROPERTY CONTRACTS

Unless otherwise expressly agreed to by Buyer, all Property Contracts shall be
terminated by Sellers, at Sellers’ expense, as of the Closing Date.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 Sellers’ Representations. Except as otherwise disclosed in writing to Buyer,
each Seller warrants and represents to Buyer as follows:

4.1.1 Each Seller is a limited liability company validly formed in the state of
Delaware. Each Seller has full power and authority to enter into this Agreement,
to perform this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and all
documents contemplated hereby by each Seller has been duly and validly
authorized by all necessary action on the part of such Seller and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under any
indenture, agreement or instrument to which each Seller is a party. This
Agreement is a legal, valid and binding obligation of each Seller, enforceable
against each Seller in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

4.1.2 No Seller nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom United States persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.

4.1.3 To Sellers’ knowledge, there are no actions, suits or proceedings pending
or threatened against (a) any portion of the Property, or (b) affecting any
Seller, which if determined adversely, would affect its ability to perform its
respective obligations hereunder.

4.1.4 No Seller has (a) made a general assignment for the benefit of creditors,
(b) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by such Seller’s creditors, (c) suffered the appointment of
a receiver to take possession of all or substantially all of such Seller’s
assets, (d) suffered the attachment or other judicial seizure of all, or
substantially all, of such Seller’s assets, (e) admitted in writing its
inability to pay its debts as they come due, or (f) made an offer of settlement,
extension or composition to its creditors generally.

4.1.5 Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (i) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of any Seller, or (ii) any law or any order,
writ, injunction or decree of any court or governmental authority, or
(b) results in the

 

4



--------------------------------------------------------------------------------

creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.

4.1.6 To Sellers’ knowledge, the Property is in compliance with all applicable
statutes, rules, regulations and requirements of all federal, state and local
governmental authorities.

4.1.7 No Seller will take or cause to be taken any action or fail to perform any
obligation which would cause any of the representations or warranties contained
in this Agreement to be untrue as of the Close of Escrow. A Seller shall
immediately notify Buyer, in writing, of any event or condition known to such
Seller which occurs prior to the Close of Escrow hereunder, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.

4.1.8 No Seller has engaged a real estate broker in connection with this
transaction.

4.2 Survivability of Representations and Warranties. The representations and
warranties of each Seller set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing.

4.3 Property Conveyed “As Is”. Except as may be expressly represented herein, in
the exhibits attached hereto and in the documents to be executed and delivered
by the Sellers at Closing, Buyer agrees that the Property shall be sold, and
Buyer shall accept possession of the Property at Closing on an “as-is-where-is”
basis.

ARTICLE 5

CLOSING

5.1 Escrow Holder. The Closing shall occur through the Escrow opened at the
Escrow Holder. Escrow Holder is designated, authorized and instructed to act as
Escrow Holder pursuant to the terms of this Agreement.

5.2 Escrow Instructions; Opening of Escrow. This Agreement shall constitute
escrow instructions to Escrow Holder.

5.3 Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.3 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Sellers. Buyer may terminate this Agreement upon written notice to Sellers due
to the failure of any of the conditions precedent contained in this Agreement.

5.3.1 Sellers performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Sellers prior to or
at the Closing.

 

5



--------------------------------------------------------------------------------

5.3.2 On the Closing Date, all of the representations and warranties of Sellers
set forth in Section 4 hereof shall be true, accurate and complete.

5.3.3 The Leases will be free from any default on the part of Sellers, as
landlord, or the Tenants, as tenants thereunder, and the Tenants shall be paying
rent and be current in the payment of all rentals due under their respective
Leases.

5.3.4 At Closing, the Title Company shall issue to Buyer an ALTA 2006 extended
coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring Buyer’s fee
simple title to the Property for the sum equal to the Purchase Price, meeting
with Buyer’s reasonable approval, and containing such endorsements as Buyer
shall have reasonably required.

5.3.5 There shall have been no (i) material adverse change in the physical
condition of the Property, (ii) casualty affecting the Property, or
(iii) condemnation proceedings affecting the Property from the Effective Date
through the Closing Date.

5.3.6 A sufficient number of the Seller shall have subscribed for the SRT
Offering to meet with Buyer’s approval, which may be granted or withheld in
Buyer’s sole discretion.

5.3.7 Buyer shall have secured financing for Buyer’s acquisition of the Property
which is satisfactory to Buyer in Buyer’s sole discretion.

5.4 Conditions Precedent Favoring Sellers. Sellers’ obligations under this
Agreement are expressly subject to the timely fulfillment of the condition set
forth below on or before the Closing Date, or such earlier date as is set forth
below. Such condition may be waived in whole or part only by written notice of
such waiver from Sellers to Buyer and written acceptance of such waiver by
Buyer: Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.

5.5 Sellers’ Deliveries. At the Closing, Sellers shall deliver or cause to be
delivered to Buyer, at Sellers’ sole expense, each of the following items:

5.5.1 A special warranty deed (the “Deed”) duly executed and acknowledged by
Sellers in a form acceptable to the Title Company.

5.5.2 A bill of sale, general assignment and assignment and assumption of Lease
(the “Bill of Sale and Assignment”) which shall transfer, convey, sell, assign
and set over to Buyer all of Sellers’ right, title and interest in and to the
Personal Property, Leases, Tenant Deposits, Property Contracts, Intangible
Property and Miscellaneous Property.

5.5.3 Originals of all Leases or occupancy agreements (with all amendments and
modifications thereto) in Sellers’ possession or control relating to the
Property, together with the estoppels required under this Agreement.

5.5.4 All keys in Sellers’ possession to all locks on the Property and all
documents in the possession of Sellers pertaining to the Tenants, including all
applications, correspondence and credit reports relating to each such Tenant.

 

6



--------------------------------------------------------------------------------

5.5.5 A non-foreign person affidavit sworn to by Sellers as required by
Section 1445 of the Internal Revenue Code.

5.5.6 Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Sellers and the
authority of the person or persons who are executing the various documents on
behalf of Sellers in connection with the sale of the Property; or (iv) any other
matter reasonably required to enable the Title Company to issue the Title Policy
and endorsements thereto.

5.5.7 Originals of all Property Contracts assumed by Buyer and all other
documents in the possession of Sellers relating to the operation of the Property
including all permits, licenses, approvals, plans, specifications, guaranties
and warranties.

5.5.8 A duly executed closing statement reflecting the adjustments and
prorations required by this Agreement (the “Closing Statement”).

5.5.9 Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of each Seller and its respective partners
and the due authority of, and execution and delivery by, any person or persons
who are executing any of the documents required in connection with the sale of
the Property.

5.5.10 Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

5.5.11 The amount of $1,950,000 in cash, from (a) reserves associated with the
Existing Loan; and (b) other funds held by Sellers in connection with the
Property, all of which shall be used to pay down the Existing Loan balance.

5.6 Buyer’s Deliveries. At the Closing, Buyer shall deliver to Sellers the
following items:

5.6.1 Immediately available federal funds and/or Units (as applicable) to each
Seller in such Seller’s Percentage Amount of the Purchase Price, as adjusted for
closing costs and prorations as set forth in this Agreement. For purposes
hereof, if all conditions precedent to Buyer’s obligation to proceed with the
acquisition as set forth in this Agreement have been satisfied, Buyer shall be
obligated to pay cash (and not Units) to any Seller who has not signed a
Contribution and Subscription Agreement in connection with the SRT Offering that
has been accepted by SRT Partnership.

5.6.2 Duly executed and acknowledged originals of the Bill of Sale and
Assignment and the Closing Statement.

5.6.3 Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.

 

7



--------------------------------------------------------------------------------

5.6.4 Such evidence or documents as may reasonably be required by Sellers
evidencing the power and authority of the Buyer and the due authority of, and
execution and delivery by, any person or persons who are executing any of the
documents required in connection with the purchase of the Property by Buyer.

5.6.5 Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

5.7 Costs, Prorations and Credits.

5.7.1 Closing Costs. Except as otherwise provided herein, Buyer and Sellers
shall each pay their own legal fees related to the transaction contemplated
hereby. Sellers shall be pay (i) all title insurance premiums and title
examination costs, (ii) all transfer taxes, documentary stamp charges of any
jurisdiction and recording fees. Buyer shall pay the costs associated with the
Buyer’s investigation of the Property, such as the cost of appraisals,
architectural, engineering, credit and environmental reports. Buyer shall pay
all escrow charges. All other customary purchase and sale closing costs shall be
paid by Sellers or Buyer in accordance with the custom in the jurisdiction where
the Property is located.

5.7.2 Prorations. The following shall be prorated, credited, debited and
adjusted between Sellers and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs.

(a) Current Rents. The Tenants’ rents, including payments for taxes, utilities,
common area maintenance, operating expenses, or insurance, or additional charges
of any other nature (collectively “CAM”).

(b) Unpaid Rents. As used herein, the term “Unpaid Rents” means any Tenant
rentals and other sums (however denominated and including without limitation
unpaid CAM) owed to Sellers from any Tenant and not paid as of the Closing Date.
Sellers hereby assign to Buyer without warranty any and all Unpaid Rents.
Sellers specifically acknowledge and agree that Buyer shall have the right to
compromise, forgive or otherwise deal with Unpaid Rents in respect of the tenant
owing the same, which dealing may result in economic advantage to Buyer, all
without liability or obligation to Sellers. Provided, however, that if any
Unpaid Rents are not otherwise forgiven, compromised or dealt with, such Unpaid
Rent, if and when collected by Buyer, shall be applied first to any unpaid rent
and other sums owed to Buyer from such Tenant accruing after the Closing through
the date of collection, with any remaining amounts allocable to the period prior
to Closing being paid to Sellers (after deduction of all collection costs
including attorneys’ fees). Without limiting the foregoing, Sellers specifically
agree not to undertake any effort to collect unpaid rent or other sums (however
denominated) owed to Sellers from any person if such person or any affiliate of
such person is in possession of any space in the Property at the time of any
such collection effort.

(c) Security Deposits, Unpaid Rent Concessions, Unpaid Tenant Improvement
Allowances and Other Tenant Credits. The amount of all Tenant security deposits,

 

8



--------------------------------------------------------------------------------

any accrued interest due Tenant thereon, unpaid rent concessions due under any
Lease, unpaid tenant improvement allowances owing under any Lease and the amount
of any other credits due any Tenant shall be credited to Buyer (which statement
must be consistent with the Lease, the estoppel certificates and the final Rent
Roll).

(d) Property Contracts. Prepaid charges in connection with any Property
Contracts that Buyer elects to assume, or licenses or permits, shall be credited
to Sellers. Accrued charges in connection with such Contracts, or licenses or
permits, shall be credited to Buyer.

(e) Property Taxes. All real property taxes for the year immediately preceding
the year of Closing that are payable in the year of Closing, and for years prior
thereto, shall be paid by Sellers on or before the Closing. Real property taxes
for the year of Closing shall be prorated on the basis of the most recent
assessment and levy. Any and all refunds, credits, claims or rights to appeal
respecting the amount of any real property taxes or other taxes or assessments
charged in connection with the Property for any period shall belong to Buyer
following the Closing.

(f) Private Assessments. Payments due under any assessments imposed by private
covenant shall be prorated as of the Closing.

(g) Utilities. Except to the extent such items are the responsibility of the
Tenants, prepaid water, sewer, and other utility charges shall be credited to
Sellers, and accrued water, sewer, and other utility charges shall be credited
to Buyer.

(h) Leasing Commissions. On or before the Closing Date, Sellers shall pay in
full all leasing commissions due to leasing or other agents for the current
remaining term of each lease (determined without regard to any unexercised
termination or cancellation right).

(i) Insurance Policies. Insurance premiums as to the policies, if any, that will
continue after Closing.

(j) Other Items. All other items customarily prorated or required by any other
provision of this Agreement to be prorated or adjusted.

5.7.3 Re-prorations. At Closing, the amount of prorations and adjustments as
aforesaid shall be determined or estimated to the extent practicable, and
monetary adjustment shall be made between Sellers and Buyer. As the amounts of
the respective items become finally ascertained, further adjustment shall be
promptly made between the parties in cash.

5.7.4 Additional Credits in Favor of Buyer. At Closing, Buyer shall receive the
following credits from Sellers: (i) a credit in the amount of $30,000 for
certain costs incurred by Buyer in connection with the transactions contemplated
by this Agreement (including the costs of documenting the private placement of
Units), and the documents to be delivered at Closing (including without
limitation the Deed); and (ii) a credit in the amount of $109,500 for the
expected tenant improvement costs for the Kobe Japanese Steakhouse tenant.

 

9



--------------------------------------------------------------------------------

5.7.5 Post-Closing Use of Sellers’ Operating Account Funds. At Closing, Buyer
shall receive all funds in Sellers’ operating account which were not utilized in
connection with the Closing, and shall hold such funds for the benefit of
Sellers until the survival period set forth in Section 5.7.6 has expired. Buyer
shall be entitled to apply such funds of Sellers to pay amounts which are
properly the responsibility of Sellers hereunder. Any excess funds shall be
remitted to Sellers at the conclusion of the survival period described in
Section 5.7.6.

5.7.6 Survival. The provisions of this Section 5.7 shall survive the Closing
until the first anniversary of Closing.

5.8 Distribution of Funds and Documents. At the Close of Escrow, Escrow Holder
shall do each of the following:

5.8.1 Payment of Encumbrances. Pay the amount of any monetary liens encumbering
the Property, including the Existing Loan, utilizing funds to which Sellers
shall be entitled upon Close of Escrow and funds (if any) deposited in Escrow by
Sellers.

5.8.2 Recorded Documents. Submit to the County Recorder of the County in which
the Property is located the Deed and each other document to be recorded under
the terms of this Agreement or by general usage, and, after recordation, cause
the County Recorder to mail the Deed to Buyer and each other such document to
the grantee, beneficiary or person acquiring rights thereunder or for whose
benefit said document was recorded.

5.8.3 Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; and (iii) a
copy of each recorded document, conformed to show the recording data thereon, to
each party.

5.8.4 Distribution of Funds. Deliver (i) to each Seller, any cash to which such
Seller is entitled pursuant to the terms hereof; and (ii) to Buyer, or order,
any excess funds delivered to Escrow Holder by Buyer. Such funds shall be
delivered by wire transfer or cashier’s check in accordance with instructions
for Sellers and Buyer; if no instructions are given, Escrow Holder shall deliver
such funds by Escrow Holder’s check via overnight courier (or as otherwise
requested by the intended recipient) to the appropriate party at the address set
forth for notice in this Agreement.

5.9 Completion of Documents. Escrow Holder is authorized to insert the date of
Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.

5.10 Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Sellers at the Closing, subject the terms of this
Agreement. Sellers shall cause their property manager to provide a written
notice of the acquisition of the Property by Buyer, in sufficient copies for
transmittal to the Tenants affected by the sale and purchase of the Property and
properly addressed to the Tenants.

 

10



--------------------------------------------------------------------------------

ARTICLE 6

TERMINATION AND DEFAULT

6.1 Buyer Default. If the sale contemplated hereby is not consummated because of
a default by Buyer in its obligation to purchase the Property in accordance with
the terms of this Agreement after each Seller has performed or tendered
performance of all of its material obligations in accordance with this
Agreement, then: (a) this Agreement shall terminate; and (b) Sellers and Buyer
shall have no further obligations to each other except those which survive the
termination of this Agreement. Each Seller hereby waives any right to an action
for damages or specific performance of any provisions of this Agreement.

6.2 Sellers’ Default. If prior to Closing Sellers fails to perform any of its
obligations or is otherwise in default hereunder, Buyer shall have the right to
exercise any or all of the following remedies:

6.2.1 Waive such failure and proceed to the Closing with no reduction in the
Purchase Price.

6.2.2 Exercise any of its other rights or remedies Buyer may have at law or in
equity, including without limitation an action for specific performance to cause
Sellers to convey the Property to Buyer pursuant to the terms and conditions of
this Agreement.

6.2.3 Terminate this Agreement by notice to Sellers and Escrow Holder to that
effect, and to recover all damages and seek such other relief at law or in
equity to which Buyer may be entitled as a result of Sellers’ breach.

ARTICLE 7

MISCELLANEOUS

7.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the sale and purchase of the Property, and it
supersedes all prior discussions, understandings or agreements between the
parties; provided that the SRT Offering shall be governed solely and exclusively
by the SRT Offering documents. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.

7.2 Binding On Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

7.3 Assignment by Buyer. Buyer shall have the right to assign this Agreement to
any and no consent on the part of Sellers shall be required for such assignment,
and Buyer shall have the unilateral right, and no consent on the part of the
Sellers shall be required, to designate the recipient of the Deed and the other
documents delivered by the Sellers at Closing.

7.4 Waiver. The excuse or waiver of the performance by a party of any obligation
of the other party under this Agreement shall only be effective if evidenced by
a written statement signed by the party so excusing or waiving. No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by Sellers or Buyer of the breach of any covenant of

 

11



--------------------------------------------------------------------------------

this Agreement shall be construed as a waiver of any preceding or succeeding
breach of the same or any other covenant or condition of this Agreement.

7.5 Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of North Dakota, without regard to the principles of
conflicts of law.

7.6 Counterparts and Signatures. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Signatures transmitted by e-mail or facsimile shall be
treated as original signatures for all purposes of this Agreement.

7.7 Attorneys’ Fees. In the event of a judicial or administrative proceeding or
action by one party against the other party with respect to the interpretation
or enforcement of this Agreement, the prevailing party shall be entitled to
recover reasonable costs and expenses including, without limitation, reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.

7.8 IRS Real Estate Sales Reporting. Buyer and Sellers agree that Escrow Holder
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Internal Revenue Code Section 6045(e) and
shall prepare and file all informational returns, including without limitation,
IRS Form 1099-S, and shall otherwise comply with the provisions of Internal
Revenue Code Section 6045(e).

7.9 Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.

7.10 Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.

7.11 Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Holder, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.

7.12 Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”

 

12



--------------------------------------------------------------------------------

7.13 Business Day. As used herein, the term “Business Day” means any day other
than Saturday, Sunday and any day which is a legal holiday in the State of North
Dakota.

7.14 Severability. The parties hereto intend and believe that each provision in
this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that, consistent with and with a view towards preserving the
economic and legal arrangements among the parties hereto as expressed in this
Agreement, such provision shall be given force and effect to the fullest
possible extent, and that the remainder of this Agreement shall be construed as
if such illegal, invalid, unlawful, void or unenforceable provision were not
contained herein, and that the rights, obligations and interests of the parties
under the remainder of this Agreement shall continue in full force and effect.

7.15 Section 1031 Exchange. Either party may consummate the purchase or sale of
the Property as part of a so-called like kind exchange (an “Exchange”) pursuant
to section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that (i) the Closing shall not be delayed or affected by reason of an
Exchange nor shall the consummation or accomplishment of any Exchange be a
condition precedent or condition subsequent to a party’s obligations under this
Agreement; (ii) any party desiring an Exchange shall effect its Exchange through
an assignment of this Agreement, or its rights under this Agreement, to a
qualified intermediary and the other party shall not be required to take an
assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating such Exchange; and (iii) the party desiring an Exchange
shall pay any additional costs that would not otherwise have been incurred by
Buyer or any Seller had such party not consummated its purchase or sale through
an Exchange. Neither party shall by this agreement or acquiescence to an
Exchange desired by the other party (1) have its rights under this Agreement
affected or diminished in any manner or (2) be responsible for compliance with
or be deemed to have warranted to the other party that such party’s Exchange in
fact complies with section 1031 of the Code.

[Remainder of page intentionally left blank; signatures to follow on next
pages.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

SELLERS:

 

AGRIMONTI-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
The Gerald F. Sabine 1995 Trust Dated August 18, 1995 Its:   Sole Member   By:  
/s/ Sandra S. Agrimonti   Name:   Sandra S. Agrimonti   Its:   Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

ASHLEY-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
Donald H. Ashley 1992 Revocable Trust as restated January 11, 2001 Its:   Sole
Member   By:   /s/ Donald Ashley   Name:   Donald Ashley   Its:   Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

BARTELLS-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
Bruce F. Bartells and Juli A Bartells Family Trust dated June 4, 1987 Its:  
Sole Member   By:   /s/ Bruce F. Bartells   Name:   Bruce F. Bartells   Its:  
Trustee   By:   /s/ Juli A. Bartells   Name:   Juli A. Bartells   Its:   Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

W. BENSINK-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:
  /s/ William H. Bensink Name:   William H. Bensink Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

BONINO-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
The Bonino/Brown Revocable Trust of March 16, 1993 Its:   Sole Member   By:  
/s/ Eugene E. Bonino   Name:   Eugene E. Bonino   Its:   Trustee   By:   /s/
Wilbert H. Brown   Name:   Wilbert H. Brown   Its:   Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

BUSHMAN-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
Bushman Investments Properties, LTD, a Utah limited partnership Its:   Sole
Member   By:   Bushman Management, L.C., a Utah limited company   Its:   General
Partner     By:   /s/ Kent Bushman     Name:   Kent Bushman     Its:   Manager  
  By:   /s/ John Bushman     Name:   John Bushman     Its:   Manager

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

FIGLEWICZ-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
Figlewicz Family Trust dated March Its:   Sole Member   By:   /s/ John L.
Figlewicz   Name:   John L. Figlewicz   Its:   Trustee   By:   /s/ Maureen A.
Figlewicz   Name:   Maureen A. Figlewicz   Its:   Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

FRANICH-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
/s/ Judith K. Franich Name:   Judith K. Franich Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

5-19-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:   5-19
47th Associates, Inc., a New York corporation Its:   Sole Member   By:   /s/
Michael Galmer   Name:   Michael Galmer   Its:   President

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

HELLINGS-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
Elva F. Hellings 1997 Living Trust, dated October 29, 1997 and as amended
June 27, 2007 Its:   Sole Member   By:   /s/ Elva F. Hellings   Name:   Elva F.
Hellings   Its:   Co-Trustee   By:   /s/ Ronald W. Hellings   Name:   Ronald W.
Hellings   Its:   Co-Trustee   By:   /s/ Diane Koslow   Name:   Diane Koslow  
Its:   Co-Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

INEICHEN-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
Marina Bay Apartments, LLC, a Washington limited liability company Its:   Sole
Member   By:   /s/ Bernard Ineichen   Name:   Bernard Ineichen   Its:   Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

JACOBSON-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
James Jacobson Trust Dated April 22, 2005 Its:   Sole Member   By:   /s/ James
O. Jacobson   Name:   James O. Jacobson   Its:   Co-Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

LEE-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:   /s/
Diane M. Lee Name:   Diane M. Lee Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

APPLEWOOD-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
Applewood, LLC, a Washington limited liability company Its:   Sole Member   By:
  /s/ Victor L. Lund   Name:   Victor L. Lund   Its:   Manager

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

M. BENSINK-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:
  /s/ Marilyn L. Bensink Name:   Marilyn L. Bensink Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

MacPHEE-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
/s/ Matthew MacPhee Name:   Matthew MacPhee Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

T. MATTHYS-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:
  /s/ Tarina Matthys Name:   Tarina Matthys Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

J.R. SHUPACK-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company
By:   /s/ Judy R. Shupack Name:   Judy R. Shupack Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

SHUPACK-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
/s/ Jay S. Shupack Name:   Jay S. Shupack Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

SMEE-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:   John
T. Smee and Mary Ellen Smee Trust, dated April 22, 1992 as Amended and Restated
on June 11, 2009 Its:   Sole Member   By:   /s/ John T. Smee   Name:   John T.
Smee   Its:   Trustee   By:   /s/ Mary Ellen Smee   Name:   Mary Ellen Smee  
Its:   Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

STATTNER-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
The Stattner Living Trust dated July 26, 1999 Its:   Sole Member   By:   /s/
Gerald N. Stattner   Name:   Gerald N. Stattner   Its:   Trustee   By:   /s/
Violet Jean Stattner   Name:   Violet Jean Stattner   Its:   Trustee

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

TUEY-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:   /s/
Kirk D. Tuey Name:   Kirk D. Tuey Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

WILHELM-PINEHURST SQUARE EAST, LLC, a Delaware limited liability company By:  
/s/ Wendy Wilhelm Name:   Wendy Wilhelm Its:   Sole Member

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

BUYER: TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   TNP Strategic Retail Trust, Inc.   a Maryland corporation Its:
  General Partner   By:   /s/ Anthony W. Thompson   Name:   Anthony W. Thompson
  Title:   CEO

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

CONSENT OF ESCROW HOLDER

The undersigned Escrow Holder hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Holder under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Holder; provided, however,
the undersigned shall have no obligations, liability or responsibility under
this Consent or otherwise unless and until said Agreement, fully signed by the
parties, has been delivered to the undersigned.

 

DATED:                          FIDELITY NATIONAL TITLE INSURANCE COMPANY
(“Escrow Holder”)       By:   /s/ Chris Newman       Its:   Sr. Commercial Title
Officer



--------------------------------------------------------------------------------

EXHIBIT “A”

PERCENTAGE AMOUNTS

 

Ineichen Pinehurst Square East, LLC

     12.80788 % 

Smee Pinehurst Square East, LLC

     3.44828 % 

Lee - Pinehurst Square East, LLC

     4.49261 % 

Bartells - Pinehurst Square East, LLC

     2.95567 % 

Tuey - Pinehurst Square East, LLC

     3.46465 % 

W.Bensink Pinehurst Square East, LLC

     1.98404 % 

M. Bensink-Pinehurst Square East, LLC

     1.98404 % 

Ashley - Pinehurst Square East, LLC

     2.14508 % 

Stattner - Pinehurst Square East, LLC

     4.65083 % 

MacPhee - Pinehurst Square East, LLC

     2.95567 % 

Hellings - Pinehurst Square East, LLC

     5.03320 % 

Jacobson - Pinehurst Square East, LLC

     3.94089 % 

Franich Pinehurst Square East, LLC

     1.97044 % 

Bushman Pinehurst Square East, LLC

     8.86700 % 

Shupack Pinehurst Square East, LLC

     0.56818 % 

J.R. Shupack – Pinehurst Square East, LLC

     0.56818 % 

Bonino Pinehurst Square East, LLC

     2.95567 % 

Wilhelm - Pinehurst Square East, LLC

     2.42498 % 

Agrimonte - Pinehurst Square East, LLC

     3.33909 % 

T. Matthys Pinehurst Square East, LLC

     5.05035 % 

Figlewicz Pinehurst Square East, LLC

     12.45239 % 

5-19 Pinehurst Square East, LLC

     8.00000 % 

Applewood - Pinehurst Square East, LLC

     3.94089 % 

Total

     100.00000 % 

 

1



--------------------------------------------------------------------------------

EXHBIT B

LEGAL DESCRIPTION

Lot Seven (7), Block One (1), Pinehurst Square Addition to the City of Bismarck,
Burleigh County, North Dakota.

Perpetual easement to construct, operate, maintain, repair and replace roads
across Lot Five (5), Block One (1), Pinehurst Square Addition to the City of
Bismarck, Burleigh County, North Dakota as depicted in Exhibit MB” of Easement
Agreement dated October 6, 2004 and recorded October 8, 2004 at 12:17 PM as
Document Number 626702;

And to construct, operate and maintain Green Areas, over and across Lot Five
(5), Block One (1), Pinehurst Square Addition to the City of Bismarck, Burleigh
County, North Dakota, as depicted in Exhibit “B” of Easement Agreement dated
October 6, 2004 and recorded October 8, 2004 at 12:17 PM as Document Number
626702.

Together with appurtenant easements for access roads, utility facilities,
detention, construction, self-help, public utilities and no barrier agreements,
as contained in Easements, Covenants, Conditions and Restrictions, dated
October 7, 2004 and filed for record October 8, 2004 as Document Number 626705,
and re-recorded November 18, 2004 as Document Number 628680; -and- as amended by
the First Amendment to Easements Covenants, Conditions and Restrictions, dated
May 18, 2007 and filed for record July 24, 2007 as Document Number 675876

 

1



--------------------------------------------------------------------------------

EXHIBIT “C”

LOGO [g192188g17s53.jpg]

 

EXHIBIT “C”

1



--------------------------------------------------------------------------------

LOGO [g192188g68l66.jpg]

 

EXHIBIT “C”

2